10
11
12
13
14
15
16
17
18
19
20
21
22

23

Case 2:19-cv-00227-RSL Document 10 Filed 06/28/19 Page 1 of 3

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DAVID E. LEWIS, JR., an individual,
No. 2:19-cv-00227-RSL

Plaintiff,
STIPULATED MOTION AND
v. fPROPOSEB}ORDER OF DISMISSAL
CITY OF KENT, a Washington
municipality; Kent Policer Officer ELI Note on motion calendar:
MORRIS; Kent Police Officer ERIC July 1, 2019

TUNG; Kent Police Officer ELIOT HALE;
and former Kent Police Officer RICHIE
PLUNKETT,

Defendants.

 

 

 

 

STIPULATED MOTION
Pursuant to FRCP 41(a)(1), the parties stipulate to the dismissal with prejudice of

this entire action. The parties jointly request the Court enter the order proposed below.

i

Hf

SEAMARK LAW GROUP PLLC
STIPULATED MOTION AND [PROPOSED 400 WINSLOW Way E, STE 230

ORDER OF DISMISSAL (2:19-cv-00227-RSL) - 1 BAINBRIDGE ISLAND, WA 98110
(206) 502-2510
10
11
12
13
14
15
16
17
18
19
20
21
22

23

 

 

Case 2:19-cv-00227-RSL Document 10 Filed 06/28/19 Page 2 of 3

DATED: June 28, 2019

SHISHIDO TAREN PLLC
Co-Counsel for Plaintiff David Lewis

By: s/Jordan Taren
Robin J. Shishido, WSBA No. 45926
Jordan Taren, WSBA No. 50066
Shishido Taren PLLC
1001 Fourth Ave, Suite 3200
Seattle, WA 98154
(206) 684-9320
rshishido@shishidotaren.com
jtaren@shishidotaren.com

ATTORNEY WEST SEATTLE, P.S.
Co-Counsel for Plaintiff David Lewis

By: _s/Eric Harrison
Eric Harrison, WSBA No. 46129
Attorney West Seattle, P.S.
5400 California Ave SW, Ste E
Seattle, WA 98136
(206) 745-3738
eric@attorneywestseattle.com

SEAMARK LAW GROUP PLLC
Attorneys for the City of Kent and
Officers Hale, Morris, Plunkett, and Tung

By: s/ Geoff Grindeland
Geoff Grindeland, WSBA No. 35798
Nikki Carsley, WSBA No. 46650
Seamark Law Group PLLC
400 Winslow Way E, Ste 230
Bainbridge Island, WA 98110
(206) 502-2510
geoff@seamarklaw.com
nikki@seamarklaw.com

ORDER

Based on the foregoing, this entire action is dismissed with prejudice, but without

an award of fees or costs to any party.

DATED: July [ 5
iad)

, 2019

(WAS Qnrduske

Honorable Robert S. Lasnik
United States District Judge

STIPULATED MOTION AND

ORDER OF DISMISSAL (2:19-cv-00227-RSL) - 2

SEAMARK LAW GROUP PLLC
400 WINSLOW Way E, STE 230
BAINBRIDGE ISLAND, WA 98110

(206) 502-2510
